DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, and without traverse for the election of specific amino acids for each of X1-X10, elected as DTNSDIAKQD (SEQ ID NO: 26), in the reply filed on 25 March 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-12 are pending; Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-8 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/SG2018/050107 filed 08 March 2018 which claims benefit of foreign priority document SG 10201702333U filed 03/22/2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 March 2022 and 14 February 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 101168741 (published April 2008 – cited on IDS of 02/14/2020); as evidenced by Poquet et al. (J. Bact., 1998 – cited on IDS 02/14/2020) and the net charge value of peptides determined by Innovagen Peptide Property Calculator (PepCalc.com).
With regard to claims 1-4 and 8, the CN101168741 patent teaches the following: an expression construct for food safe protein secretion comprising: a thyA gene selection marker, plasmid pWV01, multiple clone site, secretion sites, a promotor, the ribosome bind site of Usp45, signal peptide sequence and a pro-peptide which is a part Usp45 mature polypeptide coding sequence of Usp45, wherein said pro-peptide from the mature Usp45 polypeptide has the first 9-15 amino acids from the mature protein of Usp45, which expresses a protein of interest (POI), namely NucA, which is for expression and secretion in Lactococcus cells (See p. 6, 1st full paragraph; p. 9, 1st full paragraph; claim 2).  
The CN101168741 patent, however, is silent with regard to the amino acid sequence of the mature Usp45 polypeptide (utilized as a propeptide) having 9-15 amino acids.
Poquet et al. teach the amino acids of the mature Usp45 polypeptide are as follows (See Figure 1):
DTNSDIAKQDATISS (15 amino acids)
DTNSDIAKQDATIS (14 amino acids)
DTNSDIAKQDATI (13 amino acids)
DTNSDIAKQDAT (12 amino acids)
DTNSDIAKQDA (11 amino acids)
DTNSDIAKQD (10 amino acids)
DTNSDIAKQ (9 amino acids); 
wherein the 10 amino acid peptide is 100% identical to instant SEQ ID NO: 26.
With regard to claim 5, the inherent charges of each peptide taught above as determined by Innovagen (PepCalc.com) are as follows (See attached):
DTNSDIAKQDATISS (15 amino acids) = -2
DTNSDIAKQDATIS (14 amino acids) = -2
DTNSDIAKQDATI (13 amino acids) = -2
DTNSDIAKQDAT (12 amino acids) = -2
DTNSDIAKQDA (11 amino acids) = -2
DTNSDIAKQD (10 amino acids) = -2
DTNSDIAKQ (9 amino acids) = -1

Thus, the CN101168741 patent as evidenced by Poquet et al. teaches with sufficient specificity each of the peptides having 9-15 amino acids in length of the Usp45 mature polypeptide to be used in conjunction with a signal sequence and a POI in an expression construct.  Furthermore, each of the net charges as evidenced by Innovagen Peptide Property Calculator, which are inherent characteristics of each peptide, also are taught with sufficient specificity and overlap with the range of -2 to -3 of claim 5.  

Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101168741 – cited on IDS of 02/14/2020; as evidenced by Poquet et al. (J. Bact., 1998 – cited on IDS 02/14/2020) and the net charge value of peptides determined by Innovagen Peptide Property Calculator (PepCalc.com) and in view of Dieye et al. (J. Bact., 2001 – cited on IDS 02/14/2020) and LeLoire et al. (J. Bact., 2001 – cited on IDS 02/14/2020).

With regard to claims 1-4 and 8, the CN101168741 patent teaches the following: an expression construct comprising a Usp45 signal sequence and an additional 9-15 amino acids from the mature protein of Usp45, followed by a protein of interest (POI), namely NucA, for expression in food-safe (GRAS) Lactococcus cells (See p. 1, p. 6, 1st full paragraph; p. 9, 1st full paragraph; claim 2).  
The CN101168741 patent, however, is silent with regard to the amino acid sequence of the mature Usp45 polypeptide (utilized as a propeptide) having 9-15 amino acids.
Poquet et al. teach the amino acids of the mature Usp45 polypeptide are as follows (See Figure 1):
DTNSDIAKQDATISS (15 amino acids)
DTNSDIAKQDATIS (14 amino acids)
DTNSDIAKQDATI (13 amino acids)
DTNSDIAKQDAT (12 amino acids)
DTNSDIAKQDA (11 amino acids)
DTNSDIAKQD (10 amino acids)
DTNSDIAKQ (9 amino acids); 
wherein the 10 amino acid peptide is 100% identical to instant SEQ ID NO: 26.
With regard to claim 5, the inherent charges of each peptide taught above as determined by Innovagen (PepCalc.com) are as follows (See attached):
DTNSDIAKQDATISS (15 amino acids) = -2
DTNSDIAKQDATIS (14 amino acids) = -2
DTNSDIAKQDATI (13 amino acids) = -2
DTNSDIAKQDAT (12 amino acids) = -2
DTNSDIAKQDA (11 amino acids) = -2
DTNSDIAKQD (10 amino acids) = -2
DTNSDIAKQ (9 amino acids) = -1

Thus, the CN101168741 patent as evidenced by Poquet et al. teaches with sufficient specificity each of the peptides having 9-15 amino acids in length of the Usp45 mature polypeptide to be used in conjunction with a signal sequence and a POI in an expression construct.  Furthermore, each of the net charges as evidenced by Innovagen Peptide Property Calculator, which are inherent characteristics of each peptide, also are taught with sufficient specificity and overlap with the range of -2 to -3 of claim 5.  
The CN 101168741 patent and as evidenced by Poquet et al. (J. Bact., 1998 – cited on IDS 02/14/2020) and the net charge value of peptides determined by Innovagen Peptide Property Calculator (PepCalc.com), however, do not teach of the importance of the net charge of the 9aa-15aa propeptide in the fusion protein expressed from the expression construct to the overall success of improving the expression/secretion of said fusion proteins.
Dieye et al. teach an expression and export system for proteins of interest (POI) expressed in Lactococcus cells, wherein the export system includes a signal peptide and further comprises at least five anionic amino acids pro-peptide from the mature USP45 protein, which are DTNSD, that results in a net negative charge of -2.  It is taught that this negative charge has recently been identified as being crucial in a completely different expression/export system comprising a signal peptide followed by a negative peptide with a -2 charge and a protein of interest (POI), which resulted in improved secretion efficiency compared to when said negative peptide was absent.  See Figure 1 C and p. 4162, the section entitled: “Signal peptide of Usp45 followed by anionic amino acids at N terminus of NucA improves protein export and prevents interaction of secreted Nuc with cell wall”.  It is noted, the other anionic pro-peptide being referenced is by Le Loire et al. (J. Bact., 1998).
Le Loire et al. (2001) teach a 9 amino acid negatively charged pro-peptide sequence LEISSTCDA (as determined by Le Loir, J. Bact., 1998) has a net negative charge of -2 and wherein said pro-peptide enhanced secretion/expression of a POI in a Lactococcus host (See Abstract and 4124, 2nd col., The SE of Nuc in L. lactis depends on the net global charge of the N-terminus of the mature moiety).  Le Loire et al. tested whether changing the net overall charge of the peptide effected the secretion efficiency of the fusion construct comprising a signal peptide, pro-peptide, POI.  It was determined a net negative or neutral charge was essential for secretion efficiency because when a net positive peptide was utilized, secretion was reduced to around only 40% as compared to 90% when the negative peptide was utilized.  The neutral peptide was equally efficient for the same purpose (See Figure 7).  It is specifically stated (See p. 4125, 1st col., 2/3 the way down):
These results show that (i) a mature protein with a positively charged N-terminal end is poorly secreted in L. lactis and (ii) both negatively charged and neutral propeptides enhance Nuc secretion in L. lactis and exhibit a dual effect of improving SE and increasing protein yield. 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to utilize any of the negatively charged pro-peptides as taught by the CN101168741 patent, including DTNSDIAKQD (10 amino acids), which is instant SEQ ID NO: 26, or to utilize any small pro-peptide ranging in size from the five amino acid DTNSD of Dieye et al., or any of those taught by Le Loire et al. having negative charges or neutral charges for enhanced expression and yield in Lactococcus cells, as Dieye et al. and Le Loire et al. teach the criticality of having negative or neutral pro-peptides upon of expression/secretion of a POI.  One skilled in the art would thus be motivated to utilize small negative pro-peptides (or neutral) ranging in size from 5 amino acids having DTNSD (as in Dieye et al.) to 9 to 15 amino acids as taught by the Le Loire et al. and the CN101168741 patent all of which have a negative or neutral charge.  One skilled in the art would have a reasonable expectation of success that having a small negative or neutral pro-peptide would increase secretion/yield in Lactoccocus cells given the overall success of improving section/yield of fusion proteins when said fusion proteins have various peptides with completely different structures but having the same net negative (e.g. -2) or even neutral charges as in Le Loire present (e.g. LEISSTCDA or LQVDDIPSA or LGISSTCNA) or any of the pro-peptides having net negative charges and 9-15 amino acids as taught by the CN101168741 patent which is inclusive of instant SEQ ID NO: 26:
 DTNSDIAKQDATISS (15 amino acids) = -2
DTNSDIAKQDATIS (14 amino acids) = -2
DTNSDIAKQDATI (13 amino acids) = -2
DTNSDIAKQDAT (12 amino acids) = -2
DTNSDIAKQDA (11 amino acids) = -2
DTNSDIAKQD (10 amino acids) = -2 = instant SEQ ID NO: 26
DTNSDIAKQ (9 amino acids) = -1.
As such, the claims are rendered as prima facie obvious.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101168741 – cited on IDS of 02/14/2020; as evidenced by Poquet et al. (J. Bact., 1998 – cited on IDS 02/14/2020) and the net charge value of peptides determined by Innovagen Peptide Property Calculator (PepCalc.com), Dieye et al. (J. Bact., 2001 – cited on IDS 02/14/2020) and Le Loire et al. (J. Bact., 2001 – cited IDS 02/14/2020) as applied to claims 1-5 and 8 above, and further in view of Brzozowski & Lewandowska (Electronic J. of Biotechnology, 2014 – cited herein), Alvarez-Siero et al. (App. Micro. Biotech., 2014 - cited herein) and Le Loire et al. (Microb. Cell. Fact., 2005 - cited herein).
The combined teachings of the CN101168741 patent as evidenced by Poquet et al. and Innovagen Peptide Property Calculator, Dieye et al. and Le Loire et al. 2001 are discussed above in Section 8 of this Office action and incorporated in their entirety into the instant rejection.
None alone or combined, however, teach wherein the second nucleic acid, encoding a protein of interest, encodes a prolyl endopeptidase (PEP) which is from M. xanthus, F. meningosepticum, A. niger, S. capsulate PEP (as in instant claims 6 and 7).  
	Brzozowski & Lewandowska teach prolyl endopeptidase are isolated from M. xanthus, F. mengosepticum and S. capsulatus and generally are not secreted outside of the cell.  Because of this, they teach expressing said enzyme intracellularly in the lactic acid bacteria Lactococcus and then purifying for degradation of gluten in food products containing wheat.  
	Alvarez-Siero et al. teach expressing and secreting the enzyme prolyl endopeptidase (PEP) in a food grade recombinant lactic acid bacteria (Lactobacillus) so that said lactic acid bacteria can be utilized to deliver the PEP enzyme for effective delivery of the enzyme in the gastrointestinal tract and therefore treatment of patients with celiac disease who are unable to degrade gluten.  Two versions were created, one which retained the protein intracellularly and one that secreted the protein, wherein the later was much more effective (See Abstract).  
	Le Loire et al. 2005 teach the lactic acid bacteria Lactococcus lactic is a “model lactic acid bacterium (LAB)” because it is food grade and very well-characterized and thus it is a good candidate for heterologous protein delivery in foodstuff or in the digestive tract (See Abstract).  Furthermore, many different and diverse proteins, enzymes, antibodies, etc. have been produced in or secreted from L. lactic (See Table I).  Overall, the following conclusions are drawn (See Abstract):
These data show that i) secretion is preferable to cytoplasmic production; ii) secretion enhancement (by signal peptide and propeptide optimization) results in increased production yield; iii) protein conformation rather than protein size can impair secretion and thus alter production yields; and iv) fusion of a stable protein can stabilize labile proteins.
	
	It is also stated the GRAS status of L. lactis and LAB in general, is a clear advantage for their use in production and secretion of therapeutic or vaccinal proteins (See last line).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to produce the enzyme prolyl endopeptidase (PEP) as taught by Brzozowski & Lewandowska and Alvarez-Siero et al. in the system of the L. lactis system as taught by the CN 101168741 expression system because Le Loire (2005) teach the advantages of L. lactis as a GRAS expression system to be utilized for expression and secretion of a variety of therapeutic proteins/enzymes and because Brzozowski & Lewandowska and Alvarez-Siero et al. teach why one skilled in the art would want to express PEP for treatment of celiac sprue.  Avarez-Siero et al. also demonstrate it is possible to produce said enzyme in lactic acid bacteria (LAB) for secretion of said enzyme, while Le Loire et al. 2005 teach why one would want to utilize Lactococcus lactis as an alternative LAB to produce PEP; specifically because it is “model lactic acid bacterium (LAB)”, it is food grade and very well-characterized and thus it is a good candidate for heterologous protein delivery in foodstuff or in the digestive tract (See Abstract).  In addition, the very large and diverse number of different proteins already produced and secreted from L. lactis would provide confidence for a skilled artisan in using it for an alternative LAB PEP secretion system.  All of these combine to provide motivation to use said L. lactis as a host for PEP production and secretion.  In addition, given the CN101168741 patent provides the secretion expression vectors for fusing with a negative pro-peptide, which is taught to be crucial by Dieye et al. and Le Loire et al., one would have a reasonable expectation of success that PEP would be successfully produced and secreted in L. lactis. 
	As such, the references when combined render the instant claims as prima facie obvious.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                             
16 June 2022